     Case 1:21-cv-00133-DAD-SKO Document 11 Filed 04/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    JAGMOHAN SINGH and MARIANA                        No. 1:21-cv-00133-NONE-SKO
      PARMAR,
10
                         Plaintiffs,
11                                                      ORDER DIRECTING THE CLERK OF
             v.                                         COURT TO ASSIGN A DISTRICT JUDGE
12                                                      TO THIS MATTER AND CLOSE THE CASE
      ROBERT WILKINSON, et al.,
13                                                      (Doc. 10)
                         Defendants.
14

15

16          On April 15, 2021, Plaintiffs filed a notice voluntarily dismissing their case pursuant to

17   Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. (Doc. 10.)

18          In relevant part, Rule 41(a)(1)(A) provides as follows:

19          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
20          summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
            appeared.
21

22   Fed. R. Civ. P. 41(a)(1)(A). Rule 41(a)(1)(B) provides further that “[u]nless the notice or

23   stipulation states otherwise, the dismissal is without prejudice.” Fed. R. Civ. P. 41(a)(1)(B).

24          Plaintiffs filed their voluntary dismissal before any opposing party served either an answer

25   or a motion for summary judgment. As such, Plaintiffs have voluntarily dismissed this matter

26   without prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i) and (1)(B).

27

28
     Case 1:21-cv-00133-DAD-SKO Document 11 Filed 04/19/21 Page 2 of 2


 1            The Court therefore DIRECTS the Clerk of Court to assign a district judge to this matter

 2   and thereafter close this case.

 3
     IT IS SO ORDERED.
 4

 5   Dated:     April 19, 2021                                  /s/   Sheila K. Oberto            .
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
